DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 11/24/2020 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TADAHIRO et al. (JP 2012-083847A (translation), cited by IDS).
With regard claim 1, TADAHIRO et al. discloses an information sharing device comprising one or more memories storing instructions and one or more processors (para.8, where the a plurality of sensor nodes are each, having processor which is operated by the battery, and which acquires sensor 
acquire a sensing result of an own device (para.8, where the 2nd address acquired by the 2nd sensor node is acquired and stored in the memory.);
transmit integrated information obtained by integrating information related to the sensing result of the own device and another device stored in an integrated information storage (para.8, where the 2nd sensor node adds (or integrates) a 2nd address to node information including the sensor information or the state information relating to the remaining battery level or the radio wave state by the node information creating means to create the 2nd node information, and transmits it to the 1st sensor node.);
receive the integrated information of the another device that is communicable (para.8, where the 1st sensor node’s own address (1st address) held in the memory itself is transmitted to the 2nd sensor node); and
cause the integrated information storage to store the integrated information that is new obtained by integrating the integrated information stored in the integrated information storage of the own device, the sensing result of the own device, and the integrated information of the another device (para.8, where the 2nd sensor node stores the received 1st and 2nd addresses of the 1st
With regard claim 2, TADAHIRO et al. further discloses wherein the one or more processors are configured to execute the instructions to control the own device based on the integrated information stored in the integrated information storage (para.8, where the 2nd sensor node stores the received 1st and 2nd addresses of the 1st sensor node in its own memory and the 2nd sensor node adds (or integrates) a 2nd address to node information including the sensor information or the state information relating to the remaining battery level or the radio wave state by the node information creating means to create the 2nd node information, and transmits it to the 1st sensor node.)
With regard claim 9, which is a method claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 10, which is a method claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 17, which is a non-transitory computer-readable recording medium claim related to claim 1, TADAHIRO et al. further discloses a non-transitory computer-readable recording medium recording an information sharing program, the information sharing program causing a computer to execute (para.8, where a processor which is operated by the battery and is realized by executing a program). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 18, TADAHIRO et al. further discloses wherein the one or more processors are configured to execute the instructions to control the own device based on the integrated information stored in the integrated information storage (para.8, where the 2nd sensor node stores the received 1st and 2nd addresses of the 1st sensor node in its own memory and the 2nd sensor node adds (or integrates) a 2nd address to node information including the sensor information or the state information relating to the remaining battery level or the radio wave state by the node information creating means to create the 2nd node information, and transmits it to the 1st sensor node.)
Allowable Subject Matter
Claims 3-8, 11-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2007/0260554 is cited because they are put pertinent to the device for Storing Secret Information Using Attitude or Motion of Object as Secret Key. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633